internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-135695-02 date date taxpayer entity a entity b legend individual a dates one and two dates a b dear this replies to a letter dated date submitted on behalf of taxpayer in which taxpayer requests an extension of time under sec_301_9100-3 to attach to its u s income_tax return for the tax_year ended on date a and on date b the documents provided under sec_1_1503-2 additional information was previously submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-135695-02 on date one entity a disposed of substantially_all of its business_assets and recognized a loss on the sale on date two entity b sold substantially_all of its assets and recognized a loss on the sale individual a is the vice president and chief financial officer of taxpayer the affidavit of individual a and the facts submitted discuss his reasons for his conclusion that taxpayer was not supposed to attach to its u s tax_return for the tax_year ended on date a and on date b the documents provided under sec_1_1503-2 and demonstrate that taxpayer reasonably relied on individual a’s advice not to file the documents sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the documents therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to attach to its u s income_tax return for the tax_year ended on date a and on date b the documents provided under sec_1 g iii b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the documents nor is it a determination that taxpayer has rebutted the in re plr-135695-02 presumption of a triggering event as provided under sec_1_1503-2 sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the documents no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
